--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), initially entered into as of the 15th
day of March, 2004 by and between John Wiley & Sons, Inc., a New York
corporation, with offices at 111 River Street, Hoboken, New Jersey 07030
(hereinafter referred to as the “Company”), and Gary Rinck presently residing at
111 River Street, Hoboken NJ 07030 (hereinafter referred to as “Executive”), is
hereby amended and restated this 1st day of December, 2008.
 
WHEREAS, the executive is currently employed as SVP, Gen Counsel of the Company,
and Executive desires to serve the Company in such capacity.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Employment.  The Company agrees to employ Executive and Executive
agrees to be employed by the Company for the Period of Employment (as defined
below) and upon the terms and conditions provided in this Agreement.
 
2.           Position and Responsibilities.
 
(a)           During the Period of Employment, Executive will serve as SVP, Gen
Counsel of the Company, and subject to the direction of the Company’s Chief
Executive Officer (“CEO”) will perform such duties and exercise such supervision
with regard to the business of the Company as are associated with such position,
as well as such other duties as may be prescribed from time to time by the
CEO.  Executive shall be subject to and shall observe and carry out such
reasonable rules, regulations, policies, directions and restrictions consistent
with the duties to be performed by Executive hereunder as the Company shall from
time to time establish.
 
(b)           Executive will, during the Period of Employment, devote
Executive’s full business time and attention to the faithful and competent
performance of services for the Company.  Executive hereby represents and
warrants to the Company that Executive has no obligations under any existing
employment or service agreement and that Executive’s performance of the services
required of Executive hereunder will not conflict with any other existing
obligations or commitments.  Nothing in this Agreement shall preclude Executive
from engaging, consistent with Executive’s duties and responsibilities
hereunder, in charitable and community affairs.
 
(c)           Executive shall perform the duties contemplated hereunder at the
principal executive office of the Company and at such other locations as may be
reasonably necessary to the performance of such duties, and Executive shall do
such traveling as may be reasonably required of Executive in the performance of
such duties.
 
3.           Period of Employment.  The period of Executive’s employment under
this Agreement (the “Period of Employment”) will begin on December 1, 2008 (the
“Commencement Date”), and end on the second anniversary thereof, subject to
earlier termination and further renewal as provided in this
Agreement.  Executive’s Period of Employment shall automatically renew for
subsequent two year periods, subject to the terms of this Agreement, unless
either party gives written notice 90 days or more prior to the expiration of the
then existing Period of Employment of Executive’s or the Company’s decision not
to renew.  A decision by the Company not to renew other than as a result of
Executive’s death or Disability (as defined below), and other than in
circumstances which would give rise to a Termination for Cause (as defined
below) shall be treated as a Without Cause Termination (as defined below), and
so governed by the provisions of Section 9 hereof.
 
4.           Compensation and Benefits.  For all services rendered by Executive
pursuant to this Agreement during the Period of Employment, including services
as an executive, officer, director or committee member of the Company or any of
its subsidiaries or affiliates, Executive will be compensated as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Base Salary.  The Company will pay Executive a fixed base salary
(“Base Salary”) of not less than $455,000 per annum.  Executive will be eligible
to receive annual increases as the Company’s Board of Directors (the “Board”)
deems appropriate, in accordance with the Company’s customary procedures
regarding the salaries of senior officers.  Base Salary will be payable
according to the customary payroll practices of the Company but in no event less
frequently than once each month.
 
(b)           Executive Compensation Plans.  Executive shall be eligible to
participate in all of the Company’s executive compensation plans in effect on
the date hereof in which any senior executive of the Company is eligible to
participate, including but not limited to the Company’s Executive Annual
Incentive Plan (the “EAIP”), the Company’s Annual Strategic Milestones Incentive
Plan, and the Company’s Long Term Incentive Plan (the “LTIP”), or equivalents,
as such plans are amended or restated from time to time, for so long as such
plans remain in effect.  Nothing in this Agreement shall require the Company or
its affiliates to establish, maintain or continue any executive compensation
plan or restrict the right of the Company or any of its affiliates to amend,
modify or terminate any such plan.
 
(c)           Participation in Benefit Plans.  To the extent that Executive’s
participation or coverage is not duplicative of that provided under an executive
compensation plan or arrangement in which Executive is eligible to participate,
the Company shall afford Executive with an opportunity to participate in any
health care, dental, disability insurance, life insurance, retirement, savings
and any other employee benefits plans, policies or arrangements which the
Company maintains for its employees in accordance with the written terms of such
plans, policies or arrangements.  Nothing in this Agreement shall require the
Company or its affiliates to establish, maintain or continue any benefit plans,
policies or arrangements or restrict the right of the Company or any of its
affiliates to amend, modify or terminate any such benefit plan, policy or
arrangement.
 
(d)           Vacations, Holidays or Temporary Leave. Executive shall be
entitled to take four weeks of vacation per calendar year, or such greater
amount, if any, as provided in the policies of the Company then applicable to
Executive, without loss or diminution of compensation.  Such vacation shall be
taken at such time or times consistent with the needs of the Company’s
business.  Executive shall further be entitled to the number of paid holidays,
and leaves for illness or temporary disability in accordance with the Company’s
policies as such policies may be amended from time to time or terminated in the
Company’s sole discretion.
 
5.           Other Offices.  Executive agrees to serve without additional
compensation, if elected or appointed thereto, as an officer or director of any
of the Company’s subsidiaries or affiliates or as any other officer of the
Company.
 
6.           Business Expenses.  The Company will reimburse Executive for all
reasonable travel and other expenses incurred by Executive in connection with
the performance of Executive’s duties and obligations under this
Agreement.  Executive will comply with such limitations and reporting
requirements with respect to expenses as may be established by Company from time
to time and will promptly provide all appropriate and requested documentation in
connection with such expenses.
 
7.           Disability.  If Executive becomes Disabled (as defined below)
during the Period of Employment, the Company may, in its discretion, hire a
permanent replacement to fill the position previously held and to perform the
duties previously performed by Executive, provided, however, the Company shall
continue Executive’s employment with the Company on an inactive basis to the
extent necessary to continue to maintain Executive’s eligibility for benefits
available under the Company’s Group Long-Term Disability Insurance Plan or under
any generally similar plan then in effect (the “LTD Plan”) and such other
employee benefit plans that are generally available to employees receiving
benefits under the LTD Plan, in accordance with the terms of  such plan(s) as
they may be amended from time to time.  For purposes of this Agreement,
“Disabled” or “Disability” means Executive’s inability, because of mental or
physical illness or incapacity, whether total or partial, to perform one or more
of the primary duties of Executive’s employment, with or without reasonable
accommodation, for a length of time that the Company determines is sufficient to
satisfy such obligations as it may have under the Family and Medical Leave Act
(“FMLA”) and such “reasonable accommodation” obligations it may have under
federal, state or local disability laws.  Upon Executive’s entitlement to
receive benefits available under the LTD Plan and such other benefits generally
available to employees receiving benefits under the LTD Plan, the Company’s
obligation to provide Executive compensation and other benefits pursuant to
Section 4 hereof shall cease.  In the event that Executive ceases to be Disabled
and Executive is able to return to work and Executive’s former position is not
open, the Company will endeavor to find, and will work interactively with
Executive to find, a position of comparable responsibility, compensation and
benefits and to reinstate Executive to such position, if such a position is
available at the conclusion of Executive’s disability leave of absence.  Prior
to restoration of Executive to active employment with the Company, Executive
shall cooperate in obtaining all fitness for duty certifications from
Executive’s treating physician(s) and such other physicians as the Company may
request in accordance with the FMLA and federal, state and local disability and
worker’s compensation laws.  Within fifteen (15) days of receipt of all medical
certification(s) requested by the Company, if the Company does not restore
Executive to active employment with the Company, then at that time Executive’s
employment with the Company will be deemed to have terminated. Under the policy
currently in effect for employees of the Company, such termination will be
treated as a Without Cause Termination in accordance with Paragraph 9(a) below,
provided the Executive has not then attained the age of 65.  Nothing in this
Agreement shall require the Company to continue such policy, and such
termination shall be treated in accordance with the policy applicable at the
time the Executive becomes disabled.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Death.  In the event of the death of Executive during the Period of
Employment, the Period of Employment will end and the Company’s obligation to
make payments under this Agreement will cease as of the date of death, except
that the Company will pay Executive’s beneficiary designated for purposes of
Executive’s life insurance provided by the Company or absent such designation to
Executive’s estate Executive’s Base Salary until the end of the month in which
Executive dies, and except for any rights and benefits of Executive under the
benefit plans and programs of the Company including, without limitation, the
SERP (as defined below) in which Executive is a participant, as determined in
accordance with the terms and provisions of such plans and programs.  The payout
under the EAIP, or equivalent, for the fiscal year in which Executive’s death
occurs, shall be annualized and paid at the normal time to Executive’s estate
pro rata to the date of death.  The payment, in shares, for any executive long
term incentive plan established by the Company, the plan cycle of which ends
within 12 months after the date of Executive’s death, shall be paid based on
actual performance within 2 ½ months after the end of the plan period to
Executive’s estate.
 
9.           Effect of Termination of Employment.
 
(a)           Without Cause Termination and Constructive Discharge Absent a
Change of Control.  If Executive’s employment terminates during the Period of
Employment prior to the occurrence of a Change of Control (as defined below) due
to a Without Cause Termination (as defined below) or a Constructive Discharge
(as defined below), subject to Executive executing a general release of claims
as more fully described in Section 9(e) hereof, then the Company will pay or
provide Executive (or Executive’s surviving spouse, estate or personal
representative, as applicable) the following payments and/or benefits upon such
event:  (i) Base Salary earned but unpaid as of the effective date of such
termination of employment; (ii) a lump sum payment equal to the Severance Pay
Amount (as defined below); (iii) all payments and benefits to which Executive
may be entitled pursuant to the terms and conditions of the SERP; (iv) all
payments and benefits to which Executive may be entitled pursuant to the terms
and conditions of the Company’s Non-Qualified Supplemental Benefit Plan; and (v)
coverage during the Benefits Continuation Period (as defined below) under the
following employee benefit plans or provisions for comparable benefits outside
such plans, but only to the extent comparable coverage is not provided by any
new employer, (x) the Company’s Group Health Insurance Program, (y) the LTD Plan
(as provided under such plan, Executive shall be required to pay the premium),
and (z) the Company’s Group Life and Accidental Death and Dismemberment
Insurance (at the levels in effect at the date of termination of
employment).  If coverage under clause (v) cannot be provided on a
tax-advantaged basis under the Company’s employee benefit programs, the Company
will make a supplemental lump-sum payment to the Executive such that his
after-tax cost of coverage will be no greater than the cost for such coverage to
a similarly-situated employee under the respective program.  Any increase in
premium cost resulting from a change in the Executive’s coverage election shall
be borne by the Executive.  In order to receive such continued medical and
dental coverage, the Executive must be eligible for and elect continuation
coverage under “COBRA” under the terms of the applicable program for the first
18 months of such coverage.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Without Cause Termination and Constructive Discharge Following a
Change of Control.  If Executive’s employment terminates during the Period of
Employment due to a Without Cause Termination or a Constructive Discharge within
the twenty-four (24) month period following a Change of Control, then, subject
to Executive executing a general release of claims as more fully described in
Section 9(e) hereof, in addition to the payments and benefits described in 9(a)
hereof, the Company will provide Executive (or Executive’s surviving spouse,
estate or personal representative, as applicable) the following payments and/or
benefits upon such event:  (i) the “target incentive amount” under any executive
annual incentive plan established by the Company for the fiscal year in which
Executive’s termination of employment occurs, prorated to reflect Executive’s
partial year of employment; (ii) accelerated vesting of all “target” restricted
performance shares awarded to Executive under any executive long term incentive
plan established by the Company  outstanding on the date of Change in Control
but not yet vested; and  (iii) accelerated vesting of all other stock options
and restricted stock granted to Executive under any executive long term
incentive plan established by the Company outstanding on the date of the Change
in Control but not yet vested on the effective date of termination of
employment.
 
(c)           Termination for Cause; Resignation.  If Executive’s employment
terminates due to a Termination for Cause (as defined below) or a Resignation
(as defined below), Base Salary earned but unpaid as of the date of such
termination will be paid to Executive in a lump sum and the Company will have no
further obligations to Executive hereunder.  In the event any termination of
Executive’s employment for any reason, Executive if so requested by the Company
agrees to assist in the orderly transfer of authority and responsibility to
Executive’s successor.
 
(d)           Definitions.  For purposes of this Agreement, the following
capitalized terms have the following meanings:
 
(i)           “Benefits Continuation Period” means that number of months which
is equal to the number of months of Base Salary that Executive receives as a
lump sum severance payment in accordance with Sections 9(a) or 9(b) hereof.
 
(ii)           “Change of Control” shall have the meaning set forth in the SERP.
 
(iii)           “Constructive Discharge” means:  (A) any material failure by the
Company to fulfill its obligations under this Agreement (including, without
limitation, any material reduction of Base Salary, as the same may be increased
during the Period of Employment, or other material element of
compensation);  (B) a material and adverse change to, or a material reduction
of, Executive’s duties and responsibilities to the Company;  or (C) the
relocation of Executive’s primary office to any location more than fifty (50)
miles from the Company’s principal executive offices, resulting in a materially
longer commute for Executive.  Executive will provide the Company a written
notice which describes the circumstances being relied upon for all terminations
of employment by Executive resulting from any circumstances claimed to be a
Constructive Discharge thirty (30) days after the event giving rise to the
notice.  The Company will have thirty (30) days after receipt of such notice to
remedy the situation prior to Executive’s termination of employment due to a
Constructive Discharge.
 
(iv)           “Resignation” means a termination of Executive’s employment by
Executive, other than in connection with Executive’s Disability pursuant to
Section 7 hereof, Death pursuant to Section 8 hereof or Constructive Discharge
pursuant to Sections 9(a) or 9(b) hereof.  A termination of Executive’s
employment under this Agreement shall mean the ceasing of employment with the
Company.  For purposes of this Agreement:
 
 
(A)
the Executive shall not be treated as having incurred a voluntary termination of
employment while on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Executive’s right to reemployment with the Company is provided
either by statute or by contract.  If the period of leave exceeds six months and
the right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(B)
Whether the Executive shall have incurred a termination of employment shall be
determined based on all relevant facts and circumstances.  In situations in
which the Executive continues to be carried on the payroll of the Company but
performs only nominal services, or ceases to be an employee but continues to
provide substantial services in another capacity, such as pursuant to a
consulting agreement, the determination of whether a termination of employment
has occurred shall be determined in accordance with Final Regulations Section
1.409A-1(h)(1)(ii), or any successor thereto.

 
(v)           “SERP” means the Company’s 1989 Supplemental Executive Retirement
Plan, as amended or restated from time to time.
 
(vi)           “Severance Pay Amount” means, with respect to a termination of
employment covered under Section 9(a), the sum of Executive’s then current Base
Salary payable during one month multiplied by (x) twelve (12) if Executive has
been employed by the Company for less than ten (10) continuous unbroken years of
service, or (y) eighteen (18) if Executive has been employed by the Company for
between ten (10) and twenty (20) continuous unbroken years of service, or (z)
twenty-four (24) if Executive has been employed by the Company for more than
twenty (20) continuous unbroken years of service.  “Severance Pay Amount” means,
with respect to a termination of employment covered under Section 9(b), the sum
of Executive’s then current Base Salary payable during one month, plus
one-twelfth of Executive’s most recent target annual incentive under any
executive annual incentive plan established by the Company, multiplied by
twenty-four (24).
 
(vii)           “Termination for Cause” means:  (A) Executive’s refusal  or
willful and continued failure to substantially perform Executive’s material
duties to the best of Executive’s ability under this Agreement (for reasons
other than death or disability), in any such case after written notice thereof;
(B) Executive’s gross negligence in the performance of Executive’s material
duties under this Agreement; (C) any act of fraud, misappropriation, material
dishonesty, embezzlement, willful misconduct or similar conduct; (D) Executive’s
conviction of or plea of guilty or nolo contendere to a felony or any crime
involving moral turpitude; or (E) Executive’s material and willful violation of
any of the Company’s reasonable rules, regulations, policies, directions and
restrictions.
 
(viii)           “Without Cause Termination” or “Terminated Without Cause” means
termination of Executive’s employment by the Company other than in connection
with Executive’s Disability pursuant to Section 7 hereof, death pursuant to
Section 8 hereof or Constructive Discharge pursuant to Sections 9(a) or 9(b)
hereof, or the Company’s Termination for Cause of Executive.
 
(e)           Conditions to Payment.  All payments and benefits due to Executive
under this Section 9 shall be contingent upon the execution by Executive (or
Executive’s beneficiary or estate) of a general release of all claims to the
maximum extent permitted by law against the Company, its affiliates, and their
current and former officers, directors, employees and agents in such form as
determined by the Company in its sole discretion.
 
(f)           No Other Payments.  Except as provided in this Section 9,
Executive shall not be entitled to receive any other payments or benefits from
the Company due to the termination of Executive’s employment, including but not
limited to, any employee benefits under any of the Company’s employee benefits
plans or arrangements (other than at Executive’s expense under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or pursuant to the written terms of
any pension benefit plan in which Executive is a participant in which the
Company may have in effect from time to time) or any right to severance
benefits.  Notwithstanding the foregoing sentence, in the event of a termination
of employment by Executive under the circumstances described in Section 9(b)
hereof following a Change of Control, nothing in this Agreement shall reduce
Executive’s entitlement, if any, to any payment or benefit pursuant to the LTIP
resulting from Executive’s termination of employment following a Change of
Control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Conditional Payments and Limitations.
 
(i)           In the event that (A) any payment or benefit received or to be
received by Executive pursuant to the terms of this Agreement or of any other
plan, arrangement or agreement of the Company (or any affiliate) (together, the
“Payments”) would, in the opinion of independent tax counsel selected by the
Company and reasonably acceptable to Executive (“Tax Counsel”), be subject to
the excise tax (the “Excise Tax”) imposed by section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (in whole or in part), determined
as provided below, and (B) the present value of the Payments is less than 115%
of the present value of an amount calculated such that no portion of the
Payments would be subject to the Excise Tax, then the Payments shall be reduced
(but not below zero) until no portion of the payments would be subject to the
Excise Tax.  In the event that (C) the Payments would, in the opinion of Tax
Counsel, be subject to the Excise Tax (in whole or in part), determined as
provided below, and (D) the present value of the Payments is equal to or greater
than 115% of the present value of an amount calculated such that no portion of
the Payments would be subject to the Excise Tax, then the Company shall pay to
Executive, at the time specified in Section 9(g)(vi) below, an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of the Excise Tax on the Payments and any federal, state and local
income tax and Excise Tax upon the Gross-Up Payment provided for by this Section
9(g), and any interest, penalties or additions to tax payable by Executive with
respect thereto, shall be equal to the total present value of the Payments at
the time such Payments are to be made.
 
(ii)           For purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amounts of such Excise Tax:  (1) the total
amount of the Payments shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, except to the extent that, in the opinion of Tax Counsel, a
Payment (in whole or in part) does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code, or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax; (2) the
amount of the Payments that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (A) the total amount of the Payments or (B) the amount
of “excess parachute payments” within the meaning of section 280G(b)(1) of the
Code (after applying clause (1) hereof); and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by Tax Counsel
in accordance with the principles of sections 280G(d)(3) and (4) of the Code.
 
(iii)           In the event that by reason of the application of this Section
9(g), the Payments to Executive shall be reduced.  Such reduction shall be
applied to the Payments to be made soonest in time to the Executive’s
termination of employment, to the extent necessary to avoid Excise Tax.
 
 (iv)           For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to the individuals in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rates of taxation applicable to individuals as are
in effect in the state and locality of Executive’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes taking into account any limitations applicable to individuals
subject to federal income tax at the highest marginal rates.
 
(v)           The Gross-Up Payment provided for in Section 9(g)(i) hereof shall
be made upon the earlier of (A) the making to Executive of any Payment or (B)
the imposition upon Executive or payment by Executive of any Excise Tax.
 
(vi)           If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding or the opinion of Tax Counsel that the
Excise Tax on Covered Payments is less than the amount taken into account under
Section 9(g)(i) hereof, Executive shall repay to the Company within five days of
Executive’s receipt of notice of such final determination or opinion the portion
of the Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax or a federal, state and local
income tax deduction) plus any interest received by Executive on the amount of
such repayment.  If it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding or the opinion of Tax Counsel
that the Excise Tax on Covered Payments exceeds the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess within five days
of the Company’s receipt of notice of such final determination or
opinion.  Executive acknowledges that the timing of the Gross-Up Payment made by
the Company to the Executive pursuant to Section 9(g) hereof is for the benefit
of the Executive, and that any repayment of such Gross-Up Payment by Executive
to the Company that may subsequently be required pursuant to this Section
9(g)(vi) is solely for the purposes of the Company’s recoupment of compensation
that the Company overpaid to Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Timing of Severance Payments and Compliance with Code Section
409A.
 
(i)           Payments of earned but unpaid Base Salary required to be made
under Section 9(a)(i) shall be made as of the next regular payroll date
following the Executive’s termination of employment.
 
(ii)           Payments of Severance Pay Amounts required to be made under
Section 9(a)(ii) shall be made within ten business days following the later of
the date the Company receives the release of claims described in Section 9(e)
properly executed by the Executive, and the expiration of any period permitted
for the Executive to revoke the Agreement after its execution; provided,
however, that in no event may Executive return the executed release of claims
later than 90 days after termination of employment (or, if earlier, the end of
the second month following the later of the end of the Company’s taxable year or
the Executive’s taxable year).
 
(iii)           The reimbursement of an eligible expense hereunder, including
any reimbursement of taxes, shall be made promptly upon the Executive’s
submission of request for reimbursement, accompanied by evidence of such expense
reasonably acceptable to the Company, but in any event on or before the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred; provided, however, that the supplemental payment with respect to
the tax cost of continuation employee benefit coverage under Section 9(a) shall
be paid under Section 9(h)(ii) above.
 
(iv)           The payment of “target incentive amounts” as described in Section
9(b)(i) and “target” restricted performance shares as described in Sections
9(b)(ii) shall be made as described in Section 9(h)(ii).
 
(v)           Each of the payments and benefits under Section 9(a) or (b) above
are designated as separate payments for purposes of the short-term deferral
rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).  As a
result, (1) any payments that become vested as a result of a qualifying
termination that are made on or before the 15th day of the third month following
the later of the end of the Company’s taxable year or the end of the Executive’s
taxable year in which occurs the Executive’s termination of employment, (2) any
additional payments that are made on or before the last day of the second
calendar year following the year of the Executive’s termination and do not
exceed the lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, and (3) the payment of medical expenses
within the applicable COBRA period, are exempt from the requirements of Code
Section 409A.  If Executive is designated as a “specified employee” within the
meaning of Code Section 409A and Section __ of the SERP, to the extent that any
deferred compensation payments to be made during the first six month period
following Executive’s termination of employment exceed such exempt amounts, the
payments shall be withheld and the  amount of the payments withheld will be paid
in a lump sum (with interest at the rate paid on 12-month Treasury bills as of
the date of Executive’s termination of employment), during the seventh month
after Executive’s termination.  The Company shall identify in writing delivered
to the Executive any payments it reasonably determines are subject to delay
under this Section 9(h)(vi).  In no event shall the Company have any liability
or obligation with respect to taxes for which the Executive may become liable as
a result of the application of Code Section 409A.
 
10.           Other Duties of Executive During and After the Period of
Employment.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Non-Competition and Non-Disclosure Agreement.  Simultaneously with
the execution of this Agreement, Executive agrees to execute and to comply with
the terms of the Non-Competition and Non-Disclosure Agreement (hereinafter
referred to as the “Non-Competition Agreement”) in the form provided to
Executive by the Company.  The terms and conditions of the Non-Competition
Agreement are incorporated herein by reference and made a part of this Agreement
as if fully set forth herein.
 
(b)           Agreement To Arbitrate.  Simultaneous with the execution of this
Agreement, Executive agrees to execute and to comply with the terms of the
Agreement to Arbitrate (hereinafter referred to as the “Agreement to Arbitrate”)
in the form provided to Executive by the Company.  The terms and conditions of
the Agreement to Arbitrate are incorporated herein by reference and made a part
of this Agreement as if fully set forth herein.
 
11.           Indemnification.  The Company will indemnify Executive to the
fullest extent permitted by the laws of the state of the Company’s incorporation
in effect at that time, or the certificate of incorporation and by-laws of
Company, whichever affords the greater protection to Executive.
 
12.           Mitigation.  Executive will not be required to mitigate the amount
of any payment provided for hereunder by seeking other employment or otherwise,
nor will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.
 
13.           Withholding Taxes.  Executive acknowledges and agrees that the
Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that will be required pursuant
to any law or governmental regulation.
 
14.           Effect of Prior Agreements.  This Agreement, together with the
Non-Competition Agreement and the Agreement to Arbitrate, constitute the sole
and entire agreements and understandings between Executive and the Company with
respect to the matters covered thereby, and there are no other promises,
agreements, representations, warranties or other statements between Executive
and the Company in respect to such matters not expressly set forth in these
agreements.  These agreements supersede all prior and contemporaneous
agreements, understandings or other arrangements, whether written or oral,
concerning the subject matter thereof.  Upon execution of this Agreement,
Executive’s existing employment agreement with the Company shall be superseded
by this Agreement in its entirety and shall be of no further force and effect.
 
15.           Notices.  Any notice required, permitted, or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, as follows:
 
If to the Company, at:


John Wiley & Sons, Inc.
111 River Street
Hoboken, New Jersey 07030
Attention:  Chief Executive Officer


with a copy to:


John Wiley & Sons, Inc.
111 River Street
Hoboken, New Jersey 07030
Attention: General Counsel


If to Executive, at:


Gary Rinck
111 River St
Hoboken, NJ 07030


 
 

--------------------------------------------------------------------------------

 
 
Either of the parties hereto may at any time and from time to time change the
address to which notices shall be sent hereunder by notice to the other party.
 
16.            Assignability.  The obligations of Executive may not be delegated
and, except as expressly provided in Section 8 hereof relating to the
designation of a beneficiary in the event of death, Executive may not, without
the Company’s written consent thereto, assign, transfer, convey, pledge,
encumber, hypothecate or otherwise dispose of this Agreement or any interest
therein.  Any such attempted delegation or disposition shall be null and void
and without effect.  The Company and Executive agree that this Agreement and all
of the Company’s rights and obligations hereunder may be assigned or transferred
by the Company to and may be assumed by and become binding upon and may inure to
the benefit of any affiliate of or successor to the Company.  The term
“successor” shall mean (with respect to the Company or any of its subsidiaries)
any other corporation or other business entity which, by merger, consolidation,
purchase of the assets, or otherwise, acquires all or a material part of the
assets of the Company.  Any assignment by the Company of its rights or
obligations hereunder to any affiliate of or successor to the Company shall not
be a termination of employment for purposes of this Agreement.
 
17.           Modification.  This Agreement may not be modified or amended
except in writing signed by the parties.  No term or condition of this Agreement
will be deemed to have been waived except in writing by the party charged with
waiver.  A waiver will operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which is specifically waived.
 
18.           Governing Law.  This Agreement will be construed and interpreted
pursuant to the laws of the State of New York, without regard to such State’s
conflict of law rules.
 
19.           Separability.  All provisions of this Agreement are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement.  The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
 
20.           No Waiver:  No course of dealing or any delay on the part of the
Company or Executive in exercising any rights hereunder shall operate as a
waiver of any such rights.  No waiver of any default or breach of this Agreement
shall be deemed a continuing waiver of any other breach or default.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered, effective as of the date first indicated above by a duly authorized
officer of the Company.
 


EXECUTIVE:
 
JOHN WILEY & SONS, INC.
           
/s/Gary Rinck
 
By:
/s/William J. Pesce
 
Signature
   
Signature
           
Gary Rinck
   
William J. Pesce
 
Print name
   
Print name
            12/31/08     
President and Chief Executive Officer
 
Date Signed
   
Title
                  12/08/08        
Date signed
 


 
 

--------------------------------------------------------------------------------

 

 